'F. ILED
     ocl z s zoril($N
                    UNITED STATES DISTRICT COURT
   THoMAS     o.t*rl$[r*,
                    NORTHERN DISTRICT OF ILLINOIS
          DISTRICTCOURT EASTERN DIVISION
CLERK, U.S.


       UNITED STATES OF AMERICA
                                                       No. 16 CR 181
                                                       Judge Sara L. Ellis

               v.                                      Violation: Title 18, United States
                                                       Code, Section 23398

                                                       Superseding lnformation
       AWS MOI{AMMED YOUNIS AL-JAYAB



              The UNITED STATES ATTORNEY charges:

              At times material to this information:

               1.   On or about February 20,2003, the United States Secretary of Treasury

      designated Ansar Al-Islam as a Specially Designated Global Terrorist under section

      1(b) of Executive Order t3224. On or about March 22, 2004, the United States

      Secretary of State designated Ansar Al-Islam as a foreign terrorist organization

      under Section 2L9 of the Immigration and Nationality Act.
      2.     Beginning no later than in or about October 20L2, and continuing until

on or about January 23,2014, at Chicago, in the Northern   District of Illinois, Eastern

Division, and elsewhere,


                     AWS MO}IAMMED YOUNIS AL-JAYAB,

defendant herein, knowingly provided material support and resources, namely

personnel, to a foreign terrorist organization, namely Ansar Al-Islam, knowing that

the organization was a designated foreign terrorist organization, and that the

organization had engaged in and was engaging in terrorist activity and terrorism;

      In violation of Title 18, United States Code, Section 23398.




                                                 ITED STATES A




                                         2
